Citation Nr: 0513981	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1965 to 
March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The rating decision granted service connection 
for diabetes mellitus, type II and assigned an initial rating 
of 20 percent.

The veteran requested and attended a July 2003 hearing before 
the Decision Review Officer.  The transcript is on file.  The 
veteran also requested a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing), which was scheduled for 
April 29, 2005.  In a Report of Contact dated April 25, 2005,  
the veteran stated that he could not attend, and that he 
intended to reschedule a hearing in writing, as is required 
by 38 C.F.R. § 20.702 (c) (2004).  However, as the veteran 
did not submit a written request for a rescheduled hearing, 
the Board considers his hearing request withdrawn.  38 C.F.R. 
§ 20.704 (2004) 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's diabetes mellitus type II does not require 
the regulation of activities, and there is no evidence on 
record that the veteran experiences episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization or 
biweekly or more visits to a diabetic care provider with 
complications that would not be compensable if separately 
evaluated or progressive loss of weight and strength.




CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for diabetes mellitus type II have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased rating via rating decision issued in June 2002; 
statement of the case (SOC) issued April 2003; and the 
supplemental statements of the case issued October 2003 and 
June 2004.  Specifically, the appellant has been informed of 
the need to provide evidence showing that his disability is 
more severe than currently evaluated.  In addition, the July 
2001 RO letter and the April 2003 SOC also provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating for the service-connected diabetes mellitus, 
type II and to respond to VA notices.  Although the VA 
notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, and the statement of the case, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice have been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
VAOPGCPREC 7-2004. 

Significantly, in response to notice of VA's decision to 
grant the veteran's claim for service connection for diabetes 
mellitus (a claim for which VA had already given notice 
required by 38 U.S.C.A. § 5103(a)) and to assign this 
disability a 20 percent rating, he filed a notice of 
disagreement that raised a new issue.  In accordance with the 
provisions of 38 U.S.C.A. § 7105(d), VA took proper action 
and issued a statement of the case.  However, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOGCPREC 8-2003 (Dec. 22, 2003).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Under this code provision, a 20 percent evaluation is 
assigned for diabetes mellitus which requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher evaluation of 
40 percent is not warranted unless this condition requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned where this condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).

The evidence of record includes a VA examination report dated 
February 2003, treatment records from the Jackson VA Medical 
Center (VAMC) dated from January 2000 to October 2003, and 
private medical records from The Vicksburg Clinic dated from 
September 1995 to September 1998.  In a June 2004 Statement 
in Support of Claim, the veteran stated that he did not have 
any additional information to submit on behalf of his claim.

The private medical records from The Vicksburg Clinic, dated 
in September 1995, the veteran was noted to have experienced 
weight loss and that he should be admitted into the hospital.  
However, it is apparent that the veteran was not actually 
admitted into the hospital, per the doctor's note dated 
October 6, 1995.  The rest of the records chronicle the 
doctors' and veteran's attempts to control the veteran's 
blood glucose level.  The private medical records do not 
mention the regulation of activities.

The February 2003 VA diabetes mellitus examination report 
diagnosed the veteran as having diabetes mellitus type II, 
and noted that the veteran was insulin dependent.  The 
examination report does not indicate that the veteran had any 
episodes of ketoacidosis or hypoglycemia that required 
hospitalization and that the veteran did not experience a 
progressive loss of weight, as the veteran's weight of 139.2 
pounds was this highest it had been in the past year.  The 
examination report, however, does indicate that the veteran 
is on a diabetic diet, takes insulin twice daily, and 
experiences sores on his feet with foot pain at night.

The January 2000 to October 2003 treatment records from the 
Jackson VAMC, with regards to diabetes mellitus, address only 
the monitoring of the veteran's blood glucose level to adjust 
the veteran's intake of insulin, and a complaint of 
intermittent tingling and burning in his feet at night.  The 
treatment records did not indicate that the veteran had any 
restrictions on activities because of the diabetes.

In July 2003, the veteran, accompanied by his accredited 
representative, presented testimony at a hearing before the 
Decision Review Officer.  On that occasion, the veteran 
testified that he is on a restricted diet and that his 
diabetes mellitus has caused some impairment of his vision.  
He also stated that he experiences lightheadness and is 
unable to do a lot of climbing as required by his employment 
with the US Army Corp. of Engineers.  The veteran further 
pointed out that he received regular outpatient treatment 
from the VAMC in Jackson, Mississippi.  

Based on the foregoing, the Board finds that there is 
evidence that the veteran's diabetes mellitus, type II has 
required insulin and that he has been put on a restricted 
diet, as required for an evaluation of 20 percent under 
Diagnostic Code 7913.  However, such factors would not afford 
the veteran a higher rating in this case when the rating 
criteria, as set forth above, are considered.  It is clear 
the veteran's diabetes mellitus does not require the 
regulation of activities.  Therefore, the Board can only 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to an initial disability 
evaluation in excess of 20 percent for diabetes mellitus, 
type II.  The Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected diabetes has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus, type II is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


